

113 S1341 RS: Cabin Fee Act of 2013
U.S. Senate
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 397113th CONGRESS2d SessionS. 1341[Report No. 113–171]IN THE SENATE OF THE UNITED STATESJuly 23, 2013Mr. Tester (for himself, Mr. Baucus, Mr. Barrasso, Mrs. Feinstein, Mr. Crapo, Mr. Enzi, Mr. Grassley, Mr. Risch, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 22, 2014Reported by Ms. Landrieu, with an amendment and an amendment to the titleOmit the part struck through and insert the part printed in italicA BILLTo modify the Forest Service Recreation Residence Program as the program applies to units of the
			 National Forest System derived from the public domain by implementing a
			 simple, equitable, and predictable procedure for determining cabin user
			 fees, and for other purposes.1.Short titleThis Act may be cited as the
			 Cabin Fee Act of
			 2013.2.Cabin user
			 fees(a)In
			 generalThe Secretary of Agriculture (referred to in this Act as
			 the Secretary) shall establish a fee in accordance with this
			 section for the issuance of a special use permit for the use and occupancy
			 of
			 National Forest System land for recreational residence purposes.(b)Completion of
			 current appraisal cycleNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall complete the current appraisal
			 cycle
			 for recreational residences on National Forest System land in accordance
			 with
			 the Cabin User Fees Fairness Act of 2000 (16 U.S.C. 6201 et seq.)
			 (referred to
			 in this Act as the current appraisal cycle).(c)Interim
			 feeUntil
					During the period beginning on January 1, 2014, and ending on the date on which the current appraisal cycle is
			 completed under subsection (b), the Secretary shall assess an interim
			 annual
			 fee for recreational residences on National Forest System land that is an
			 amount equal to the lesser of—(1)the fee
			 determined under the Cabin User Fees Fairness Act (16 U.S.C. 6901 et
			 seq.),
			 subject to the requirement that any increase over the fee assessed during
			 the
			 previous year shall be limited to not more than 25 percent; or(2)$5,500.(d)Adjustment(1)In
			 generalOn the date of completion of the current appraisal cycle,
			 and before assessing a fee under this Act, the Secretary shall make a
			 1-time
			 adjustment to the value of each appraised lot on which a recreational
			 residence
			 is located to reflect any change in value occurring after the date of the
			 most
			 recent appraisal for the lot, in accordance with the 4th quarter of 2012
			 National Association of Homebuilders/Wells Fargo Housing Opportunity
			 Index.(2)Second
			 appraisal(A)In
			 generalNotwithstanding paragraph (1), a permittee may arrange
			 for a second appraisal of a recreational residence lot.(B)RequirementsAny
			 appraisal conducted under subparagraph (A) shall be conducted in
			 accordance
			 with applicable Federal appraisal standards.(C)ValueIf
			 an appraisal conducted under subparagraph (A) is approved by the
			 Secretary, the
			 value established by the appraisal shall be the value assigned to the
			 lot.(e)Annual
			 fee(1)AmountAfter
			 the date on which appraised lot values have been adjusted in accordance
			 with
			 subsection (d), the annual fee assessed by the Secretary for recreational
			 residences on National Forest System land shall be as follows:Fee TierApproximate Percent of Permits
					 NationallyFee AmountTier 1Not to exceed 6 percent $500Tier 2Not to exceed 16 percent$1,000Tier 3Not to exceed 26 percent$1,500Tier 4Not to exceed 22 percent $2,000Tier 5At least 10 percent$2,500Tier 6Not to exceed 5 percent$3,000Tier 7Not to exceed 5 percent$3,500Tier 8Not to exceed 3 percent$4,000Tier 9Not to exceed 3 percent$4,500Tier 10Not to exceed 3 percent$5,000
					 Tier 11Not to exceed 1 percent$5,500.(2)AdjustmentsThe
			 Secretary shall increase or decrease the annual fees set forth in the
			 table
			 under paragraph (1) to reflect changes in the Implicit Price Deflator for
			 the
			 Gross Domestic Product published by the Bureau of Economic Analysis of the
			 Department of Commerce, applied on a 5-year rolling average.(3)Access and
			 occupancy(A)In
			 generalThe Secretary may suspend or reduce the applicable fee
			 under paragraph (1) if access to, or the occupancy of, the recreational
			 residence is significantly restricted.(B)AppealA
			 decision of the Secretary to suspend or reduce the annual fee under
			 subparagraph (A) may be appealed.(f)Periodic
			 review(1)In
			 generalBeginning on the date that is 10 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on
			 Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources
			 of
			 the House of Representatives a report that—(A)analyzes the
			 annual fees set forth in the table under subsection (e) to ensure that the
			 fees
			 reflect fair value for the use of the land for recreational residence
			 purposes,
			 taking into account all use limitations and restrictions (including any
			 limitations and restrictions imposed by the Secretary); and(B)includes any
			 recommendations of the Secretary with respect to modifying the fee
			 system.(2)LimitationThe
			 use of appraisals shall not be required for any modifications to the fee
			 system
			 based on the recommendations under paragraph (1)(B).3.Cabin transfer
			 fees(a)In
			 generalThe Secretary shall establish a fee in the amount of
			 $1,200 for the issuance of a new recreational residence permit due to a
			 change
			 of ownership of the recreational residence.(b)AdjustmentsThe
			 Secretary shall annually increase or decrease the transfer fee established
			 under subsection (a) to reflect changes in the Implicit Price Deflator for
			 the
			 Gross Domestic Product published by the Bureau of Economic Analysis of the
			 Department of Commerce, applied on a 5-year rolling average.4.Effect(a)In
			 generalNothing in this Act limits or restricts any right, title,
			 or interest of the United States in or to any land or resource in the
			 National
			 Forest System.(b)AlaskaThe
			 Secretary shall not establish or impose a fee or condition under this Act
			 for
			 permits in the State of Alaska that is inconsistent with section 1303(d)
			 of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3193(d)).5.Retention of
			 fees(a)In
			 generalBeginning on October
			 1, 2023, the Secretary may retain, and expend, for the purposes described
			 in
			 subsection (b), any fees collected under this Act without further
			 appropriation.(b)UseAmounts made available under subsection (a)
			 shall be used to administer the recreational residence program and other
			 recreation programs carried out on National Forest System land.6.Repeal of cabin
			 user fees fairness act of 2000Effective on the date of the assessment of
			 annual permit fees in accordance with section 2(e) (as certified to
			 Congress by
			 the Secretary), the Cabin User Fees Fairness Act of 2000 (16 U.S.C. 6201
			 et
			 seq.) is repealed.Amend the title so as to read: A bill to modify the Forest Service recreation residence program to implement a simple, equitable,
			 and predictable procedure for determining cabin user fees, and for other
			 purposes..May 22, 2014Reported with an amendment and an amendment to the title